Citation Nr: 0213724	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include bronchitis, pneumonia and pleurisy.

[The issues of entitlement to service connection for 
bilateral arthritis of the hands and for cardiovascular 
disability will be addressed in a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to August 1999.  This matter comes before the 
Board of Veterans' Appeals (Board) from a January 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The issue of entitlement to 
service connection for hyperuricemia, was withdrawn from 
appeal by the appellant in June 2002.

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral arthritis 
of the hands and for cardiovascular disability.  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing these issues.


FINDING OF FACT

The veteran is not shown to have a chronic respiratory 
disorder.  


CONCLUSION OF LAW

Service connection for a respiratory disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
all pertinent mandates of the VCAA and implementing 
regulations are met with respect to the issue addressed on 
the merits below.  

The appellant was notified via rating decision in January 
2000 and statement of the case in June 2000 as to why his 
claim were denied.  He was advised of what was needed to 
establish entitlement to the benefit sought and what the 
evidence of record showed (and, by inference, what type of 
evidence he would need to submit to prevail in his claim).  
In May 2001 he was informed of pertinent provisions of the 
VCAA.  

The RO has obtained the veteran's service treatment records.  
He has not identified any pertinent medical records which 
remain outstanding.  He has been afforded VA examinations.  
No further assistance to the veteran in the development of 
evidence is required.  

Where there has been substantial compliance with the VCAA and 
the implementing regulation, a remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
appellant is not prejudiced by the Board's addressing this 
claim based on the current record.

Factual Background

The veteran's service medical records include a July 1979 
enlistment examination report which shows that the veteran's 
heart, lungs and chest were normal.  Upper respiratory 
infection was diagnosed on November 1979 outpatient 
treatment.  A December 1979 health record shows that 
bronchitis and pneumonia were ruled out as diagnoses.  A 
November 1980 sick call treatment record shows that the 
veteran complained of lung congestion and gave a history of 
pneumonia one year earlier; cold syndrome was diagnosed.  In 
February 1988, acute bronchospasm secondary to allergies was 
diagnosed.  Bronchitis was diagnosed in May 1990.  A July 
1995 treatment record includes a diagnosis of rule out 
pneumonia/bronchitis.  

On November 1999 VA general medical examination, the veteran 
complained of bronchitis and pneumonia.  He denied ever 
having sinus problems.  He added that he had asthma as a 
child but had had no problems since then.  He mentioned that 
he suffered from frequent bronchitis and also had pneumonia 
in 1980.  He denied chest pain or shortness of breath.  On 
examination, his lungs were clear to auscultation and 
percussion; rales, rhonchi or wheezes were not found.  A 
respiratory disorder was not diagnosed.  

In response to the RO's VCAA notification letter of May 2001, 
the veteran responded in June 2001 by indicating that he had 
no additional medical evidence to submit.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The record shows that bronchitis and pleurisy were diagnosed 
in service, and the veteran gave a history of having had 
pneumonia.  However, the medical evidence does not show that 
he currently has a chronic respiratory disorder.  See VA 
examination report, dated in November 1999.  Accordingly, 
service connection for such disorder is not warranted.  See 
Hickson, supra.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("In the absence of proof of a present 
disability, there can be no valid claim.")  As a layperson, 
the veteran is not competent to establish by his own opinion 
that he has chronic respiratory disability which may be 
service connected.  See Espiritu, supra.  The preponderance 
of the evidence is against the appellant's claim.  Hence, it 
must be denied.  






ORDER

Service connection for a respiratory disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 State. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

